Detailed Office Action
The communication dated 6/29/2022 has been entered and fully considered.
Claims 1-21 are pending.
Allowable Subject Matter
Claims 3, 5-7, 11, 14, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim interpretation
The applicant claims a vaporizer and a temperature sensor.  The Examiner interprets these as two separate elements.  That is the temperature sensor is not also the vaporizer (it is known in the art that a resistor coil vaporizer can also measure temperature of itself).
Response to Arguments
Applicant argues that the Examiners interpretation of the sensor is not set out in the disclosure for anticipation type purposes.  Applicant argues that the Office recognizes this by the argument in the alternative.
An argument in the alternative is not an admission that the previous argument is wrong. In the instant case BILAT discloses a temperature sensor but does not disclose how this sensor works.  BILAT also discloses that resistance could be used for a temperature sensor.  From these two disclosures the Examiner argued that the sensor being a resistive based sensor fell within the four corners of the publication, sufficient for anticipation.  In the alternative should the applicant succeed in arguing insufficiency for anticipation the Examiner argued that it was obvious.  The applicant has not argued against the obviousness portion of the rejection.
Applicant argues that Figure 7 of BILAT does not show air directed towards the wall.  The applicant argues that it shows the air at most parallel.
In response the applicant claims towards a wall.  This does not limit how the air flows towards the wall (i.e. parallel or perpendicular).  The Examiner has not read the limitation of “perpendicular” into the claim.   Finally, claim 1, is presented in the alternative of inhaling or exhaling.  As seen in the figure below the action of exhaling through the e-cigarette would be perpendicular.  This matched Figure 8B on the instant invention.

    PNG
    media_image1.png
    282
    637
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-10, 12, 13, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2018/0303161 BILAT, hereinafter BILAT
As for claim 1, 8, 9, 19, and 21, BILAT discloses a vaporizer [Figure 7, 0162] for vaporizing an aerosol source (115) [Figure 7].  BILAT discloses a power supply (107) for powering the vaporizer [Figure 7].  BILAT discloses a wall defining an air flow path along which air travels through the vapor provision system when a user inhales or exhales [Figure 7].  The air passes through airflow inlet (123) [Figure 7] towards the wall adjacent to the temperature sensor (111).

    PNG
    media_image2.png
    280
    632
    media_image2.png
    Greyscale


BILAT states that (111) is a puff sensor [0162].  The puff sensor can be a temperature sensor [0061].
BILAT discloses controller (107) [Figure 7].  The controller supplies power to the vaporizer in response to detecting a change in temperature of the temperature sensor (i.e. detecting a puff) [0062].
BILAT does not explicitly disclose what type of temperature sensor is used in paragraph [0061].  However, later in the specification BILAT discloses measuring the resistance of a wire [0138].  This requires sensing power through a wire [0139].  The temperature is related to the resistance measured [0138].  The act of sensing resistance through a wire heats the wire up (by placing power through the wire and causing resistance the dissipated power forms heat).  It is the Examiners position that it is within the four corners of the patent to use a resistance based temperature measurement for the puff sensor of BILAT sufficient for anticipation.  It is within the four corners as BILAT states the puff sensor can be a temperature or resistance sensor [0061] and later discloses a how resistance can be sued to measure temperature.  
In the alternative it would be prima facie obvious to substitute resistance measurement based temperature sensor for the temperature sensor of BILAT used to measure puffs.  The person of ordinary skill in the art would expect success as BILAT states that the puff sensor can measure resistance or temperature and later discloses how resistance can be used to measure temperature [0139].  This type of temperature sensor is a surface mount thermistor.
As for claim 2, there are two mutually exclusive options.  BILAT teaches the air flow path is arranged such that, during exhalation by the user, air drawn through the air flow path is directed at the temperature sensor in a direction that is towards the portion of the wall adjacent to which the temperature sensor is mounted so as to disrupt the airflow around the temperature sensor.

    PNG
    media_image1.png
    282
    637
    media_image1.png
    Greyscale

As for claim 4, the air flow sensor can detect the airflow rate through the device [0171].  It detects this by a change in temperature [0061].  BILAT discloses that the system stops after a specific time period [0062].
As for claim 10, if the detector keeps on detecting multiple temperature changes the device will keep on supplying power.
As for claim 12, the device has a setting for the power supplied to obtain the desired temperature [Figure 4]; the ambient temperature will effect the amount of power that needs to be supplied.
As for claim 13, the sensor will detect the ambient temperature when the device is first started.
As for claim 17, the device will stop if it detects too many puffs [0063-0064] to prevent overheating.
As for claim 21, the aerosol precursor material is not part of the vaporizer and therefore is not given patentable weight.  Nevertheless, BILAT teaches nicotine [0027].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748